Citation Nr: 1114923	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded an October 2004 videoconference hearing before a Veterans Law Judge (VLJ).  Prior to the appeal being returned to the Board in 2006 for adjudication on the merits, VA informed the Veteran in an October 2006 letter that the VLJ who conducted his videoconference hearing is no longer with the Board and that he may have additional hearing.  The Veteran declined to have an additional hearing.  

In November 2006, the Board denied service connection for hearing loss, tinnitus, and a lumbar spine disability, and remanded issues concerning the evaluation of scars and entitlement to a 10 percent rating under 38 C.F.R. § 3.324.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In December 2007, the Court issued an order which granted a joint motion of the parties, dated in November 2007, for remand and to vacate the Board's November 2006 decision to the extent that it denied service connection for hearing loss, tinnitus, and a lumbar spine disability.  In March 2008, the Board remanded the matter to the RO in order to implement the Court's remand directives.  

Following development by the RO, the case returned to the Board, and the Board issued a denial of the three claims in March 2009.  The Veteran appealed the March 2009 Board denial of service connection for a lumbar back disability to the Court.  The Court issued an August 2009 order which granted a joint motion of the parties for remand and vacated the part of the March 2009 Board decision which denied service connection for a lumbar back disability. 

In June 2010, the Board again denied service connection for a lumbar spine disability, and the Veteran appealed the decision to the Court.  The Court issued a November 2010 order which granted a joint motion of the parties for remand and vacated the June 2010 Board decision.  The case has since returned to the Board for further appellate consideration.

Copies of all motions and the Court Orders have been incorporated into the claims folder.


FINDING OF FACT

The Veteran's degenerative disc disease and joint disease of the lumbar spine had its onset during active service.


CONCLUSION OF LAW

Degenerative joint and disc disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a lumbar spine disability.  Herein, the Board grants service connection for such disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996). 

Analysis

There is evidence of a current lumbar spine disability, characterized as degenerative changes at the lumbosacral junction with degenerative disk disease and facet arthropathy at L4-5 and L5-S1.  See April 2006 VA examination report.  

The Veteran contends that his present back disability is related to the in-service incidents of falling through a glass door in October 1974, and being shoved during a fight in approximately January 1975.  During the fight, he was reportedly thrown against a wall (see November 2004 statement).  

The Veteran's service treatment records, to include an August 1975 discharge examination report, do not reflect any back complaints, treatment, or diagnoses.  

Nevertheless, the Board notes that an October 1974 service treatment record shows that the Veteran sustained lacerations to his left thigh, right buttocks, and left side of the neck.  Thus, the medical evidence corroborates the Veteran's report of sustaining injury in October 1974.  Although the exact cause of the injury is not indicated, it was noted that his lacerations required stitches.  The Board further notes that the Veteran is competent to report things that of which he has first-hand knowledge.  See Layno, supra.  As such, the Board finds the Veteran's report of injuring himself by falling through a glass door in October 1974 to be competent.  Moreover, the Board finds the Veteran's statement credible.  

There is also evidence showing that the Veteran sustained injuries in an incident subsequent to the October 1974 fall, as a service record dated in January 1975 shows treatment for lacerations of the right arm and left leg.  Thus, it is plausible that the Veteran was involved in a fight in January 1975 that resulted in those lacerations.  As such, the Board finds the Veteran's report of having been involved in a fight in January 1975 competent and credible.  

Thus, as there is evidence of a current disability, competent and probative lay and medical evidence of in-service injuries, the question then becomes whether there a relationship between the two exists.  

With regard to the etiology of the Veteran's lumbar spine disability, the record contains two medical opinions.  An April 2006 VA examiner opined that it was less likely than not that the present spine disability is related to or caused by military service, to include the fall during service.  On the other hand, a June 2008 private physician, A.A., MD, opined that the Veteran's current back disability was more likely related to the reported in-service incidents.

In arriving at the opinion that it would be speculative to relate the glass door injury during service to the present back disability, the 2006 VA examiner noted that there is no evidence showing a back injury during service that resulted in a chronic lumbar spine disability.  However, the examiner only focused on the lack of a back injury during service and did not take into consideration the Veteran's competent and credible report of in-service back injuries.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the service treatment records to provide a negative opinion).   As such, the Board finds the rationale for the 2006 opinion to be inadequate.  The April 2006 opinion is therefore of limited probative value.

However, the Board finds Dr. A.A.'s 2008 opinion to be adequate.  Dr. A.A. disagreed with the April 2006 VA opinion after having reviewed the Veteran's service treatment records, post-service evidence, and Board hearing transcript.  Dr. A.A. felt that the direct injury from the fight, and the altered gait from the lacerations to the thigh and right buttock resulted in the Veteran's present back disability.  Dr. A.A. indicated that it is unusual for a male in his forties to have such disabling back pain without a history of trauma and that there was no documentation of non-service trauma.  Dr. A.A. explained that the Veteran's back disability is a progressive condition that would not be readily apparent during service.  The Board finds the June 2008 opinion to be factually accurate, fully articulated, and soundly reasoned; it is therefore of high probative value.  

Accordingly, in light of the current lumbar spine disability, the medical evidence of in-service injuries, the competent and credible reports of in-service fall and fight, and the competent and probative June 2008 medical opinion, and resolving any doubt in the Veteran's favor, the Board finds that service connection for degenerative joint and disc disease of the lumbar spine is warranted.


ORDER


Service connection for degenerative joint and disc disease of the lumbar spine is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


